                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


    DAVID BENNETT,

                Plaintiff,                                  CIVIL ACTION NO.: 5:18-cv-48

         v.

    REX HARPER; and JAMIE MERRITT,

                Defendants.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff brought this 42 U.S.C. § 1983 action while confined in Washington State Prison

in Davisboro, Georgia, to contest certain events allegedly occurring in Coffee County, Georgia.

Doc. 1. Plaintiff seeks damages for Defendants’ August 22, 2015 search of his room and his

subsequent arrest and pre-trial detention. For the reasons which follow, I RECOMMEND the

Court DISMISS with prejudice Plaintiff’s claims for false arrest and false imprisonment.

However, Plaintiff’s Fourth Amendment unreasonable search claim against Defendants shall

proceed. Consequently, a copy of Plaintiff’s Complaint, doc. 1, and a copy of this Order shall be

served upon Defendant Harper and Defendant Merritt by the United States Marshal without

prepayment of cost.

                                         BACKGROUND

        On August 22, 2015, Defendant Harper and Defendant Merritt went to Plaintiff’s

residence to assist with an eviction against the lessee, Anna Railey. 1 Doc. 1 at 5–6, 9–10.

Railey had sublet two rooms, one to Plaintiff and one to another resident. Id. When Defendants


1
         Defendant Harper is employed by the City of Broxton Police Department while Defendant
Merritt is a deputy at the Coffee County Sheriff’s Department. Doc. 1 at 9.
arrived, Plaintiff and the other resident learned of the pending eviction action against them for

the first time. Id.

        At some point, Defendant Merritt entered Plaintiff’s bedroom without Plaintiff’s consent

and began to question Plaintiff about possible contraband in his bedroom. Id. at 7–8, 11. Soon

after, Defendant Harper entered Plaintiff’s room (also without Plaintiff’s consent) and noticed

illegal items in plain view, including a small amount of marijuana. Id. Defendants then searched

the room and discovered a box of methamphetamine under the bed. Id.

        Plaintiff was arrested and charged with offenses arising from the search. Id. On January

13, 2017, the Superior Court of Coffee County found the search unconstitutional and granted

Plaintiff’s motion to suppress. Id. at 9–16. Plaintiff alleges that, as a result of this search, he was

arrested and remained incarcerated until he could afford a bond. Id. at 7. He requests, as relief,

$200,000 in compensatory damages and expungement of all records related to the case. Id. at 8.

                                    STANDARD OF REVIEW

        Plaintiff is bringing this action in forma pauperis. Under 28 U.S.C. § 1915(a)(1), the

Court may authorize the filing of a civil lawsuit without the prepayment of fees if the plaintiff

submits an affidavit that includes a statement of all of his assets, shows an inability to pay the

filing fee, and also includes a statement of the nature of the action which shows that he is entitled

to redress. Even if the plaintiff proves indigence, the Court must dismiss the action if it is

frivolous, malicious, or if it fails to state a claim upon which relief may be granted. 28 U.S.C.

§§ 1915(e)(2)(B)(i)–(ii). Additionally, pursuant to 28 U.S.C. § 1915A, the Court must review a

complaint in which a prisoner seeks redress from a governmental entity. Upon such screening,

the Court must dismiss a complaint, or any portion thereof, that is frivolous, malicious, fails to




                                                  2
state a claim upon which relief may be granted, or which seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b).

       The Court looks to the instructions for pleadings contained in the Federal Rules of Civil

Procedure when reviewing a complaint on an application to proceed in forma pauperis. See Fed.

R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things] . . . a

short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed. R.

Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single set

of circumstances). Further, a claim is frivolous under § 1915(e)(2)(B)(i) “if it is ‘without

arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).

       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010). Under that standard, this Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must assert “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not” suffice. Twombly, 550 U.S. at 555. Section 1915 also “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Bilal, 251 F.3d at 1349 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)).




                                                  3
       In its analysis, the Court will abide by the long-standing principle that the pleadings of

unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys . . . .”) (emphasis omitted) (quoting Hughes v. Lott,

350 F.3d 1157, 1160 (11th Cir. 2003)). However, Plaintiff’s unrepresented status will not excuse

mistakes regarding procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“We

have never suggested that procedural rules in ordinary civil litigation should be interpreted so as

to excuse mistakes by those who proceed without counsel.”).

                                          DISCUSSION

I.     Plaintiff’s Fourth Amendment Claims

       Construing the pleadings liberally, the Court finds that Plaintiff asserts three § 1983

claims: (1) unreasonable search; (2) false arrest; and (3) false imprisonment. Doc. 1 at 5–8. The

Fourth Amendment protects “[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures[.]” U.S. Const. amend. IV. A

plaintiff can allege a colorable § 1983 claim for unreasonable search in violation of the Fourth

Amendment violation by claiming that officers searched an area in which he had a reasonable

expectation of privacy without a warrant or consent. See O’Rourke v. Hayes, 378 F.3d 1201,

1209–10 (11th Cir. 2004).

       “False arrest and imprisonment claims provide recovery for damages between the time of

arrest or seizure and the issuance of legal process.” Williams v. Georgia, No. 4:10-cv-042, 2010

WL 1737604, at *2 (S.D. Ga. Apr. 6, 2010). “A warrantless arrest without probable cause

violates the Constitution and provides a basis for a section 1983 claim” for a false arrest.




                                                  4
Kingsland v. City of Miami, 382 F.3d 1220, 1226 (11th Cir. 2004) (quoting Marx v. Gumbinner,

905 F.2d 1503, 1505 (11th Cir. 1990)); Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996)

(“A detention on the basis of a false arrest presents a viable section 1983 action.”). Additionally,

when “a police officer lacks probable cause to make an arrest,” there is also a “claim under

section 1983 for false imprisonment based on a detention pursuant to that arrest.” Ortega, 85

F.3d at 1526. However, in most circumstances, the “existence of probable cause at the time of

arrest” is “an absolute bar to a section 1983 action” for both false arrest and false imprisonment

claims. Kingsland, 382 F.3d at 1226; Ortega, 85 F.3d at 1526.

       Here, Plaintiff alleges Defendants searched his room, an area where he has a reasonable

expectation of privacy, without consent or a warrant and in violation of his Fourth Amendment

rights. Doc. 1 at 5–16. In support of his claim, he submits a copy of the superior court order

granting his motion to suppress in the criminal action resulting from the search. Id. at 9–16.

Based on these facts, Plaintiff’s Fourth Amendment claim for an unreasonable search passes this

Court’s requisite frivolity review.

       Plaintiff’s false arrest and imprisonment claims, however, should be dismissed. Plaintiff

argues “he was arrested [and] detained in a detention center” due to an illegal search. Id. at 7. In

other words, Plaintiff contends his arrest and detention were based solely on contraband obtained

during an unconstitutional search, and without the contraband, Defendants lacked probable cause

to arrest and detain him. Plaintiff’s theory has been rejected by the Eleventh Circuit. In a

criminal case, illegally obtained evidence may be excluded in many circumstances; but in a civil

action, such as this one, even evidence obtained during an unconstitutional search should be

considered in determining whether police officers had probable cause for an arrest. Black v.

Wigington, 811 F.3d 1259, 1268 (11th Cir. 2016) (“[T]he exclusionary rule does not apply in a




                                                 5
civil suit against police officers.”). Here, the contraband Defendants obtained during the search

plainly provided probable cause to arrest and detain Plaintiff, and evidence of that contraband is

not subject to exclusion because this is civil case. As a result, Plaintiff’s false arrest and

imprisonment claims fail. I, therefore, RECOMMEND the Court DISMISS with prejudice

Plaintiff’s claims for false arrest and false imprisonment.

                                          CONCLUSION

       Based on the foregoing, I RECOMMEND the Court DISMISS with prejudice Plaintiff’s

claims for false arrest and false imprisonment. However, as explained above, Plaintiff’s

unreasonable search claim against Defendants Harper and Merritt shall proceed. A copy of

Plaintiff’s Complaint, doc. 1, and a copy of this Order shall be served upon Defendant Harper

and Defendant Merritt by the United States Marshal without prepayment of cost.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A




                                                   6
party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

       The Court also provides the following instructions to the parties that will apply to the

remainder of this action and which the Court urges the parties to read and follow.

                             INSTRUCTIONS TO DEFENDANTS

       Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to defendants by first-class mail and request that defendants

waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.7. Individual and corporate

defendants have a duty to avoid unnecessary costs of serving the summons, and any such

defendant who fails to comply with the request for waiver must bear the costs of personal service

unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d)(2).

Generally, a defendant who timely returns the waiver is not required to answer the complaint

until60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

       IT IS FURTHER ORDERED that Defendants are hereby granted leave of court to take

the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendants are

further advised the Court’s standard 140-day discovery period will commence upon the filing of

the last answer. Local R. 26.1. Defendants shall ensure that all discovery, including Plaintiff’s

deposition and any other depositions in the case, is completed within that discovery period.

       In the event Defendants take the deposition of any other person, Defendants are ordered

to comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will likely




                                                 7
not be in attendance for such a deposition, Defendants shall notify Plaintiff of the deposition and

advise him that he may serve on Defendants, in a sealed envelope, within 10 days of the notice of

deposition, written questions Plaintiff wishes to propound to the witness, if any. Defendants

shall present such questions to the witness seriatim during the deposition. Fed. R. Civ. P. 30(c).

                               INSTRUCTIONS TO PLAINTIFF

        IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if

appearance has been entered by counsel, upon their attorneys, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendants or their counsel. Fed. R. Civ. P. 5. “Every

pleading shall contain a caption setting forth the name of the court, the title of the action, [and]

the file number.” Fed. R. Civ. P. 10(a).

        Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this

case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendants, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 et seq. The discovery period in this case will expire 140 days

after the filing of the last answer. Local R. 26.1. Plaintiff does not need the permission of the

Court to begin discovery, and Plaintiff should begin discovery promptly and complete it within

this time period. Local R. 26.1. Discovery materials should not be filed routinely with the Clerk

of Court; exceptions include: when the Court directs filing; when a party needs such materials in




                                                  8
connection with a motion or response, and then only to the extent necessary; and when needed

for use at trial. Local R. 26.4.

       Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes

of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, pursuant to Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.7.

       Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly

from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate fully in any discovery which Defendants may initiate.

Upon no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and

permit his deposition to be taken and shall answer, under oath or solemn affirmation, any




                                                  9
question which seeks information relevant to the subject matter of the pending action. Failing to

answer questions at the deposition or giving evasive or incomplete responses to questions will

not be tolerated and may subject Plaintiff to severe sanctions, including dismissal of this case.

       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

           ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendants may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party

opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume he does not

oppose Defendants’ motion. Plaintiff’s case may be dismissed for lack of prosecution if Plaintiff

fails to respond to a motion to dismiss.

       Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendants’ statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendants file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any



                                                 10
material fact in this case. That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should Defendants’ motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest

Defendants’ statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendants’ affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

        SO ORDERED and REPORTED and RECOMMENDED, this 10th day of May,

2019.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  11
